Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 6-9 are pending.  Claims 6-9 are examined on the merits.

Claim Rejections –35 USC § 112, 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 7 (at line 2) and 8 (at line 3) recite the trademark/trade name Tween-20.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. Applicant is required to provide full generic chemical names of the reagents (Polysorbate 20) that are used in the claims since Tween-20 does not tell one of ordinary skills in the art exactly what is in the compounds and such trademark can change the compositions at any time. 



	

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
             Claim(s) 6-9 is/are directed to a pharmaceutical composition, comprising from about 0.01% to about 1.0% w/v thymoquinone, from about 2% to about 6% by volume oil, from about 25% to about 40% by volume surfactant, and water.  
            The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.
            Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § i01 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http: //www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. Applicants are kindly asked to review this guidance.
            The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories 
            The compositions of 6-9 are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction has caused the thymoquinone and clove oil that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in Nigella sative and clove (thus Yes to PRONG ONE Step 2A, does the claim recite an abstract idea, law of nature, or natural phenomenon?).
             Claims 6-9 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to Nigella sative and clove that occur in the nature.
              Regarding claims 6-9, although a surfactant is present, it is not clear whether an emulsion or a microemulsion is formed. If Applicant could add the limitation that “the composition in the form of emulsion or microemulsion”, then there is a marked different characteristic, and the 101 rejection will be overcome.

            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves (thus, No to PRONG TWO Step 2A, does the claim recite additional elements that integrate the judicial exception into a practical application?, thus No to Step 2B, if the claim as a whole does not amount to significantly more, the claim is ineligible).Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	
	
Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655